DETAILED ACTION
Remarks
This final office action is in response to the application filled on 12/27/2021. 
Claims 1, 2, 4, 10, 11 17 and 18 are amended. 
Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/654,526, was filed on 04/09/2018 does not have support for CIP application 16/378,204. However the provisional application No. 62/654,526 have support for parent application 16/124,176. So the CIP application 16/378,204 does not get the domestic benefit (filling date) of provisional application No. 62/654,526.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-7, 10, 11, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0113927 (“Englard”), and in view of US 2018/0136000 (“Rasmusson”), and further in view of US 2019/0094858 (“Radosavljevic”). 
Regarding claim 1, Englard discloses a method comprising: 
receiving, by a controller system configured to control an autonomous operation of a vehicle (see fig 7A, where 422 is vehicle controller. see also fig 9, where an example of self-driving control architecture is shown by block diagram and sensor data, 502 is received by perception component, 506. See also fig 1-4, where sensor data is inputted to generate control signal. See also [0122], where “In some implementations, the point cloud is generated by combining data from each of the multiple sensor heads 412 at a controller included within the laser 410, and is provided to the vehicle controller 422…. The vehicle controller 422 then combines or stitches together the points clouds from the respective sensor heads 412 to construct a combined point cloud covering a 360- degree horizontal view.”; see also [0123], where “In any event, the vehicle 400 may be an autonomous vehicle where the vehicle controller 422 provides control signals to various components 430 within the vehicle 450 to maneuver and otherwise control operation of the vehicle 450.”), inferring data point, the inferring data point received from a sensor associated with the vehicle (per submitted specification, inferring data point is real time data/sensor input that perceive the vehicles surroundings and environment, see [0044] and [0057] of PGPUB. see Englard [0077], where “To ensure the SDCAs 104 are making decisions with respect to the same conditions/situations as the human drivers, real or simulated sensor data ( e.g., lidar data, camera data, etc.) generated during the human drivers' real or virtual trips may be used as inputs to the SDCAs 104 during ; and
determining, by the controller system, (see fig 1-3, where 110 is the control signals generated based on the sensor input. See also fig 9, where the control signal 546 is generated based on the real-time observed state. see also [0005], where “The aggregate self-driving control architecture also includes a decision arbiter configured to (1) receive the candidate decisions generated by the self-driving control architectures, (2) generate decisions for controlling the autonomous vehicle by processing the received candidate decisions, and (3) provide signals indicative of the generated decisions to one or more operational subsystems of the autonomous vehicle to effectuate maneuvering of the autonomous vehicle in accordance with the generated decisions.”; See also [0143], where “the operational parameters being provided as control signals 546 to the appropriate operational subsystems of the autonomous vehicle”; see also [0149], where “For example, either the individual modules 548, or the maneuver executor 544 generally, may utilize model predictive control (MPC) to execute the maneuvers indicated by the motion planner. In such an embodiment, the individual modules 548 or the maneuver executor 544 may solve an objective equation that is defined by the desired maneuver, with different terms of the equation corresponding to various driving goals (e.g., maintaining a minimum distance to other vehicles, avoiding G-forces over a certain level, etc.).”; the application of maintaining minimum distance to other vehicles would occur based upon receiving sensor information and determination made by maneuver executor. see also [0174]).
Englard does not disclose the following limitations:
inferencing, by the controller system using a model trained using training data, a prediction based upon the inferring data point;
comparing, by the controller system, the inferring data point to a distribution of data points in the training data; 
computing, by the controller system, a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data; and
based upon the score… controlling the autonomous operation of the vehicle.
However Rasmusson discloses a method that receives autonomous vehicle sensor data from a sensor array of an autonomous vehicle, comprising:
inferencing, by the controller system using a model trained using training data, a prediction based upon the inferring data point (see [0027], where “the computing device (e.g., autonomous-vehicle UI device or another computing device or combination of computing devices associated with autonomous vehicle 140) may reclassify the object based on secondary data and/or calculate another confidence score for the classification based on secondary data and/or by using a machine-learning model, as discussed herein. This disclosure contemplates any suitable computing device to carry out the embodiments described herein. The computing device may be autonomous-vehicle UI device 148, may be navigation system 146, or may be a computing device associated with the autonomous vehicle is classifying the object in case of confusion by using machine leaning model. Controller system corresponds to computer system. see also fig 9. See also [0044], where “The machine-learning model may take this input data and output a confidence score for each of the classifications. The confidence score may indicate the probability of the classification being correct. For example, the confidence score for the motorcycle classification may be 0.45, and the confidence score for the car classification may be 0.78. Thus, it's more likely that the subset corresponds to a car than a motorcycle.”; machine learning model is making a conclusion about the object based on the sensor input. See also [0051], [0057] and [0060]); and
comparing, by the controller system, the inferring data point to a distribution of data points in the training data (see fig 6, block 630, the computing device is comparing each subset of data points to several predetermined patterns of data points. See also [0061], where “The patterns may be predetermined, meaning each pattern has been previously determined to correspond to a particular object. For example, there may be six predetermined patterns corresponding to the following objects: car, cyclist, dog, pedestrian, truck, and mailbox. Although only six predetermined patterns are listed here, there may be any number of suitable predetermined patterns.”); 
computing, by the controller system, a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data (see [0062], where “At step inferring data corresponds to sensor data of subset data points. Training data corresponds to predetermined pattern. See also [0043], where “For example, the subset of data points may match a predetermined pattern that corresponds to a car.”; see also [0061], where “At step 630, the computing device may compare the subset of data points to several predetermined patterns corresponding to different objects (e.g., cars, people, cyclists, traffic signals, mail boxes) as well as different angles of the same object (e.g., the rear-right comer of a car). The patterns may be predetermined, meaning each pattern has been previously determined to correspond to a particular object.”). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard to incorporate the teachings of Rasmusson by including the above feature, inferencing, by the controller system using a model trained using training data, a prediction based upon the inferring data point; comparing, by the controller system, the inferring data point to a distribution of data points in the training data; and computing, by the controller system, a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data, for reducing to become anxious or fearful during autonomous riding by perceiving the environment around the vehicle including objects and obstacles in the road more accurately by utilizing a trained model.
Englard in view of Rasmusson does not disclose the following limitation:
based upon the score… controlling the autonomous operation of the vehicle.
However Radosavljevic discloses a method for predicting a location on the map by generating prediction score for controlling autonomous vehicle, wherein based upon the score… controlling the autonomous operation of the vehicle (see [0017], where “provided is an autonomous vehicle comprising: one or more sensors for detecting an object in an environment surrounding the autonomous vehicle; a vehicle computing system comprising one or more processors, wherein the vehicle computing system is to: … receiving feature map data associated with a feature map, wherein the feature map comprises a plurality of elements of a matrix, wherein each element of the matrix comprises the feature map data, wherein the feature map data is associated with one or more features of a road; processing the feature map data to produce artificial neuron data associated with one or more artificial neurons of one or more convolution layers; generating a prediction score for each element of the feature map based on the artificial neuron data, wherein the prediction score comprises a prediction of whether each element of the feature map comprises a parking location; and determining the AV map data based on generating the prediction score for each element of the feature map; and control travel of the autonomous vehicle based on… the AV map data associated with the AV map.”; autonomous vehicle is controlled based on the AV map data and AV map data is generated based on the prediction score of each element of the map. So autonomous vehicle is controlled based on the prediction score. see also [0059], where “parking prediction system 102 is capable of processing the image data to generate a prediction (e.g., a prediction score, a parking location prediction score, etc.) of whether an image includes a parking location.”; see also [0041] and fig 2).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard in view of Rasmusson to incorporate the teachings of Radosavljevic by including the above feature, based upon the score… controlling the autonomous operation of the vehicle, for avoiding collision and identifying optimum travel route by controlling the vehicle based on the score.
Regarding claim 2, Englard further discloses a method comprises: measuring a distance between the inferring data point (see fig 5, where LIDAR system, 300 is shown. See also [0116], where “The scan pattern 360 may include multiple points or pixels 364, and each pixel 364 may be associated with one or more laser pulses and one or more corresponding distance measurements.”).
Englard does not disclose the following limitation:
wherein the comparing comprises: measuring a distance between the inferring data point and the distribution of the data points in the training data using a distance measuring technique.
However Rasmusson further discloses a method wherein the comparing comprises: 
measuring a distance between the inferring data point (see [0016], where “The computing device may use the available sensor data to make a number of useful  and the distribution of the data points in the training data using a distance measuring technique (Per submitted specification, the autonomous vehicle system checks how similar or dissimilar an inferring data point is to the distribution of the training dataset and generates a score that is indicative of how similar or dissimilar the inferring data point is to the training data point, see [0044] of PGPUB. In statistics, a distribution is the mathematical function that gives the probabilities of occurrence of different possible outcomes for an experiment. See Rasmusson [0062], where “At step 640, the computing device may calculate a similarity score SS, for each predetermined pattern based on how similar the respective predetermined pattern is to the subset of data points. … As an example, the average distance between a particular subset and a particular predetermined pattern may be 0.15 meters. This may receive a similarity score of 0.85. The computing device may calculate a similarity score between the subset and each predetermined pattern. As an example, the computing device may calculate six similarity scores SS1 through SS6 that correspond to the six predetermined patterns listed above: 0.85, 0.78, 0.61, 0.43, 0.42, and 0.05.”; six different similarity scores are calculated that corresponds to six predetermined patterns (training data). So distribution of the training data is used for calculating score.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard to incorporate the teachings of Rasmusson by including the above feature, measuring a distance between the inferring data point and the distribution of the data points in the training data using a distance measuring technique, for reducing to become anxious or fearful during autonomous riding by perceiving the environment around the vehicle including objects and obstacles in the road more accurately by utilizing a trained model.
Regarding claim 5, Englard further discloses a method wherein the inferring data point is a sensor input from a radar sensor, a LIDAR sensor, a camera, a Global Positioning System (GPS) sensor, a Inertial Measurement Unit sensor, a Vehicle-to-everything sensor, an audio sensor, a proximity sensor, or a SONAR sensor associated with the vehicle ( see [0049], where “The sensor data 102 may include data that is generated by or derived from one or more sensors of the autonomous vehicle ( e.g., a single lidar device, four lidar devices with different viewing perspectives, etc.), and by one or more different types of sensors (e.g., a combination of one or more lidar devices, cameras, thermal imaging devices, sonar devices, radar devices, etc.).”; see also [0050], where “sensor data 102 also includes data from sensors that do not interact with the environment in such a manner, such as an inertial measurement unit (IMU) or a global positioning system (GPS) unit.”).
Regarding claim 6, Englard further discloses a method, wherein the model is a neural network (see fig 3, neural network, 144. See also [0073]).
Regarding claim 7, Englard further discloses a method wherein controlling the autonomous operation of the vehicle comprises identifying, based upon the inferring data point, an action to be performed by the vehicle, wherein the action is associated with the autonomous operation of the vehicle (see [0059], where “The control signals 110 may be provided to one or more operational subsystems of the autonomous vehicle (not shown in FIG. 1) in order to effectuate maneuvering of the autonomous vehicle through the environment. the control signals, 110 are identified action and also associated with the autonomous operation of the vehicle.).
Regarding claim 10, Englard further discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors (see fig 14, block 802; see also [0005], where “a non-transitory computer-readable medium storing instructions. The instructions are executable by one or more processors to implement an aggregate self-driving control architecture for controlling an autonomous vehicle.”), cause the one or more processors to perform processing including: 
receiving an inferring data point, the inferring data point received from a sensor associated with the vehicle (per submitted specification, inferring data point is real time data/sensor input that perceive the vehicles surroundings and environment, see [0044] and [0057] of PGPUB. See Englard fig 7A, where 422 is vehicle controller. see also fig 9, where an example of self-driving control architecture is shown by block diagram and sensor data, 502 is received by perception component, 506. See also fig 1-4, where sensor data is inputted to generate control signal. See also [0122], where “In some implementations, the point cloud is generated by combining data from each of the multiple sensor heads 412 at a controller included within the laser 410, and is provided to the vehicle controller 422…. The vehicle controller 422 then combines or stitches together the points clouds from the respective sensor heads 412 to construct a combined point cloud covering a 360- degree horizontal view.”; see ; and
determining, by the controller system,  (see fig 1-3, where 110 is the control signals generated based on the sensor input. See also fig 9, where the control signal 546 is generated based on the real-time observed state. see also [0005], where “The aggregate self-driving control architecture also includes a decision arbiter configured to (1) receive the candidate decisions generated by the self-driving control architectures, (2) generate decisions for controlling the autonomous vehicle by processing the received candidate decisions, and (3) provide signals indicative of the generated decisions to one or more operational subsystems of the autonomous vehicle to effectuate maneuvering of the autonomous vehicle in accordance with the generated decisions.”; See also [0143], where “the operational parameters being provided as control signals 546 to the appropriate operational subsystems of the autonomous vehicle”; see also [0149], where “For example, the application of maintaining minimum distance to other vehicles would occur based upon receiving sensor information and determination made by maneuver executor. see also [0174]).
Englard does not disclose the following limitations:
inferencing, by the controller system using a model trained using training data, a prediction based upon the inferring data point;
comparing, by the controller system, the inferring data point to a distribution of data points in the training data; 
computing, by the controller system, a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data; and
based upon the score… controlling the autonomous operation of the vehicle.
However Rasmusson further discloses a method that receives autonomous vehicle sensor data from a sensor array of an autonomous vehicle, comprising:
inferencing, by the controller system using a model trained using training data, a prediction based upon the inferring data point (see [0027], where “the computing device (e.g.,  may reclassify the object based on secondary data and/or calculate another confidence score for the classification based on secondary data and/or by using a machine-learning model, as discussed herein. This disclosure contemplates any suitable computing device to carry out the embodiments described herein. The computing device may be autonomous-vehicle UI device 148, may be navigation system 146, or may be any other suitable computing device or combination of multiple devices associated with autonomous vehicle 140.”; a computing device associated with the autonomous vehicle is classifying the object in case of confusion by using machine leaning model. Controller system corresponds to computer system. see also fig 9. See also [0044], where “The machine-learning model may take this input data and output a confidence score for each of the classifications. The confidence score may indicate the probability of the classification being correct. For example, the confidence score for the motorcycle classification may be 0.45, and the confidence score for the car classification may be 0.78. Thus, it's more likely that the subset corresponds to a car than a motorcycle.”; machine learning model is making a conclusion about the object based on the sensor input. See also [0051], [0057] and [0060]); and
comparing, by the controller system, the inferring data point to a distribution of data points in the training data (see fig 6, block 630, the computing device is comparing each subset of data points to several predetermined patterns of data points. See also [0061], where “The patterns may be predetermined, meaning each pattern has been previously determined to correspond to a particular object. For example, there may be six predetermined patterns corresponding to the following objects: car, cyclist, dog, pedestrian, truck, and mailbox. ; and
computing, by the controller system, a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data (see [0062], where “At step 640, the computing device may calculate a similarity score SS, for each predetermined pattern based on how similar the respective predetermined pattern is to the subset of data points.”; see also [0063], where “the computing device may input the similarity score, the corresponding subset of data points, the corresponding predetermined pattern (or, if autonomous-vehicle sensor data is pre-classified, the classification), and secondary data into a machine-learning model. The machine-learning model may be trained using a training set that includes secondary data as sample data and independently classified objects as desired outputs.”; inferring data corresponds to sensor data of subset data points. Training data corresponds to predetermined pattern. See also [0043], where “For example, the subset of data points may match a predetermined pattern that corresponds to a car.”; see also [0061], where “At step 630, the computing device may compare the subset of data points to several predetermined patterns corresponding to different objects (e.g., cars, people, cyclists, traffic signals, mail boxes) as well as different angles of the same object (e.g., the rear-right comer of a car). The patterns may be predetermined, meaning each pattern has been previously determined to correspond to a particular object.”). 
inferencing, by the controller system using a model trained using training data, a prediction based upon the inferring data point; comparing, by the controller system, the inferring data point to a distribution of data points in the training data; and computing, by the controller system, a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data, for reducing to become anxious or fearful during autonomous riding by perceiving the environment around the vehicle including objects and obstacles in the road more accurately by utilizing a trained model.
Englard in view of Rasmusson does not disclose the following limitation:
based upon the score… controlling the autonomous operation of the vehicle.
However Radosavljevic further discloses a method for predicting a location on the map by generating prediction score for controlling autonomous vehicle, wherein based upon the score… controlling the autonomous operation of the vehicle (see [0017], where “provided is an autonomous vehicle comprising: one or more sensors for detecting an object in an environment surrounding the autonomous vehicle; a vehicle computing system comprising one or more processors, wherein the vehicle computing system is to: … receiving feature map data associated with a feature map, wherein the feature map comprises a plurality of elements of a matrix, wherein each element of the matrix comprises the feature map data, wherein the feature map data is associated with one or more features of a road; processing the feature map autonomous vehicle is controlled based on the AV map data and AV map data is generated based on the prediction score of each element of the map. So autonomous vehicle is controlled based on the prediction score. see also [0059], where “parking prediction system 102 is capable of processing the image data to generate a prediction (e.g., a prediction score, a parking location prediction score, etc.) of whether an image includes a parking location.”; see also [0041] and fig 2).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard in view of Rasmusson to incorporate the teachings of Radosavljevic by including the above feature, based upon the score… controlling the autonomous operation of the vehicle, for avoiding collision and identifying optimum travel route by controlling the vehicle based on the score.
Regarding claim 11, Englard further discloses a non-transitory computer-readable medium wherein measuring a distance between the inferring data point (see fig 5, where LIDAR system, 300 is shown. See also [0116], where “The scan pattern 360 may include multiple points or pixels 364, and each pixel 364 may be associated with one or more laser pulses and one or more corresponding distance measurements.”).

wherein the comparing comprises: measuring a distance between the inferring data point and the distribution of the data points in the training data using a distance measuring technique.
However Rasmusson further discloses an non-transitory computer-readable medium wherein the comparing comprises: 
measuring a distance between the inferring data point (see [0016], where “The computing device may use the available sensor data to make a number of useful determinations, such as the speed of the object, the cadence (or gait, e.g., the manner in which it moves or walks) of its movement, the color of the object, the distance to the object, or any other suitable data.”; see also [0040] and [0041]) and the distribution of the data points in the training data using a distance measuring technique (Per submitted specification, the autonomous vehicle system checks how similar or dissimilar an inferring data point is to the distribution of the training dataset and generates a score that is indicative of how similar or dissimilar the inferring data point is to the training data point, see [0044] of PGPUB. In statistics, a distribution is the mathematical function that gives the probabilities of occurrence of different possible outcomes for an experiment. See Rasmusson [0062], where “At step 640, the computing device may calculate a similarity score SS, for each predetermined pattern based on how similar the respective predetermined pattern is to the subset of data points. … As an example, the average distance between a particular subset and a particular predetermined pattern may be 0.15 meters. This may receive a similarity score of 0.85. The computing device may calculate a similarity score between the subset and each predetermined pattern. As an six different similarity scores are calculated that corresponds to six predetermined patterns (training data). So distribution of the training data is used for calculating score.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard to incorporate the teachings of Rasmusson by including the above feature, measuring a distance between the inferring data point and the distribution of the data points in the training data using a distance measuring technique, for reducing to become anxious or fearful during autonomous riding by perceiving the environment around the vehicle including objects and obstacles in the road more accurately by utilizing a trained model.
Regarding claim 13, Englard further discloses an non-transitory computer-readable medium wherein the inferring data point is an image of an environment of the vehicle (see [0086], where “"sensor data 3" (not shown in FIG. 4) may include frames of digital images generated by a camera,”; see also [0125], where “In addition to the lidar system 402, the vehicle 400 may also be equipped with other sensors such a camera, a thermal imager, a conventional radar (none illustrated to avoid clutter), etc.”).
Englard does not disclose the following limitation:
the training data includes a plurality of images.
However Rasmusson further discloses an non-transitory computer-readable medium wherein the training data includes a plurality of images (see [0061], where “At step 630, the computing device may compare the subset of data points to several predetermined patterns six different similarity scores were calculated. So it is obvious to have multiple training images.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard to incorporate the teachings of Rasmusson by including the above feature, the training data includes a plurality of images, for reducing to become anxious or fearful during autonomous riding by perceiving the environment around the vehicle including objects and obstacles in the road more accurately by utilizing a trained model.
Regarding claim 14, Englard further discloses a non-transitory computer-readable medium wherein the model is a neural network (see fig 3, neural network, 144. See also [0073]).
Regarding claim 17, Englard further discloses a system comprising: 
a sensor (see fig 14, Lidar, camera etc. are sensors. see also [0049], where “The sensor data 102 may include data that is generated by or derived from one or more sensors of the autonomous vehicle ( e.g., a single lidar device, four lidar devices with different viewing perspectives, etc.), and by one or more different types of sensors (e.g., a combination of one or more lidar devices, cameras, thermal imaging devices, sonar devices, radar devices, etc.).”); and 
a controller system, the controller system configured to control an autonomous operation of a vehicle (see fig 7A, where 422 is vehicle controller. see also fig 9, where an example of self-driving control architecture is shown by block diagram and sensor data, 502 is received by perception component, 506. See also fig 1-4, where sensor data is inputted to generate control signal. See also [0122], where “In some implementations, the point cloud is generated by combining data from each of the multiple sensor heads 412 at a controller included within the laser 410, and is provided to the vehicle controller 422…. The vehicle controller 422 then combines or stitches together the points clouds from the respective sensor heads 412 to construct a combined point cloud covering a 360- degree horizontal view.”; see also [0123], where “In any event, the vehicle 400 may be an autonomous vehicle where the vehicle controller 422 provides control signals to various components 430 within the vehicle 450 to maneuver and otherwise control operation of the vehicle 450.”); and 
wherein the controller system is configured to perform processing including: 
receiving an inferring data point from the sensor (per submitted specification, inferring data point is real time data/sensor input that perceive the vehicles surroundings and environment, see [0044] and [0057] of PGPUB. see Englard [0077], where “To ensure the SDCAs 104 are making decisions with respect to the same conditions/situations as the human drivers, real or simulated sensor data ( e.g., lidar data, camera data, etc.) generated during the human drivers' real or virtual trips may be used as inputs to the SDCAs 104 during the training process…. For example, perception data generated using the human drivers' real or virtual trips (e.g., data indicating positions of objects in the environment over time,”; see also [0127], where “FIG. 8A depicts an example real-world driving environment 480,”); and
determining,  (see fig 1-3, where 110 is the control signals generated based on the sensor input. See also fig 9, where the control signal 546 is generated based on the real-time observed state. see also [0005], where “The aggregate self-driving control architecture also includes a decision arbiter configured to (1) receive the candidate decisions generated by the self-driving control architectures, (2) generate decisions for controlling the autonomous vehicle by processing the received candidate decisions, and (3) provide signals indicative of the generated decisions to one or more operational subsystems of the autonomous vehicle to effectuate maneuvering of the autonomous vehicle in accordance with the generated decisions.”; See also [0143], where “the operational parameters being provided as control signals 546 to the appropriate operational subsystems of the autonomous vehicle”; see also [0149], where “For example, either the individual modules 548, or the maneuver executor 544 generally, may utilize model predictive control (MPC) to execute the maneuvers indicated by the motion planner. In such an embodiment, the individual modules 548 or the maneuver executor 544 may solve an objective equation that is defined by the desired maneuver, with different terms of the equation corresponding to various driving goals (e.g., maintaining a minimum distance to other vehicles, avoiding G-forces over a certain level, etc.).”; the application of maintaining minimum distance to other vehicles would occur based upon receiving sensor information and determination made by maneuver executor. see also [0174]).
Englard does not disclose the following limitations:
inferencing, using a model trained using training data, a prediction based upon the inferring data point;
comparing the inferring data point to a distribution of data points in the training data; 
computing a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data; and
based upon the score… controlling the autonomous operation of the vehicle.
However Rasmusson further discloses a system that receives autonomous vehicle sensor data from a sensor array of an autonomous vehicle, comprising:
inferencing, by the controller system using a model trained using training data, a prediction based upon the inferring data point (see [0027], where “the computing device (e.g., autonomous-vehicle UI device or another computing device or combination of computing devices associated with autonomous vehicle 140) may reclassify the object based on secondary data and/or calculate another confidence score for the classification based on secondary data and/or by using a machine-learning model, as discussed herein. This disclosure contemplates any suitable computing device to carry out the embodiments described herein. The computing device may be autonomous-vehicle UI device 148, may be navigation system 146, or may be any other suitable computing device or combination of multiple devices associated with autonomous vehicle 140.”; a computing device associated with the autonomous vehicle is classifying the object in case of confusion by using machine leaning model. Controller system corresponds to computer system. see also fig 9. See also [0044], where “The machine-learning machine learning model is making a conclusion about the object based on the sensor input. See also [0051], [0057] and [0060]);
comparing the inferring data point to a distribution of data points in the training data (see fig 6, block 630, the computing device is comparing each subset of data points to several predetermined patterns of data points. See also [0061], where “The patterns may be predetermined, meaning each pattern has been previously determined to correspond to a particular object. For example, there may be six predetermined patterns corresponding to the following objects: car, cyclist, dog, pedestrian, truck, and mailbox. Although only six predetermined patterns are listed here, there may be any number of suitable predetermined patterns.”); and
computing a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data (see [0062], where “At step 640, the computing device may calculate a similarity score SS, for each predetermined pattern based on how similar the respective predetermined pattern is to the subset of data points.”; see also [0063], where “the computing device may input the similarity score, the corresponding subset of data points, the corresponding predetermined pattern (or, if autonomous-vehicle sensor data is pre-classified, inferring data corresponds to sensor data of subset data points. Training data corresponds to predetermined pattern. See also [0043], where “For example, the subset of data points may match a predetermined pattern that corresponds to a car.”; see also [0061], where “At step 630, the computing device may compare the subset of data points to several predetermined patterns corresponding to different objects (e.g., cars, people, cyclists, traffic signals, mail boxes) as well as different angles of the same object (e.g., the rear-right comer of a car). The patterns may be predetermined, meaning each pattern has been previously determined to correspond to a particular object.”). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard to incorporate the teachings of Rasmusson by including the above feature, inferencing, using a model trained using training data, a prediction based upon the inferring data point; comparing the inferring data point to a distribution of data points in the training data; and computing a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data, for reducing to become anxious or fearful during autonomous riding by perceiving the environment around the vehicle including objects and obstacles in the road more accurately by utilizing a trained model.
Englard in view of Rasmusson does not disclose the following limitation:
based upon the score… controlling the autonomous operation of the vehicle.
However Radosavljevic further discloses a method for predicting a location on the map by generating prediction score for controlling autonomous vehicle, wherein based upon the score… controlling the autonomous operation of the vehicle (see [0017], where “provided is an autonomous vehicle comprising: one or more sensors for detecting an object in an environment surrounding the autonomous vehicle; a vehicle computing system comprising one or more processors, wherein the vehicle computing system is to: … receiving feature map data associated with a feature map, wherein the feature map comprises a plurality of elements of a matrix, wherein each element of the matrix comprises the feature map data, wherein the feature map data is associated with one or more features of a road; processing the feature map data to produce artificial neuron data associated with one or more artificial neurons of one or more convolution layers; generating a prediction score for each element of the feature map based on the artificial neuron data, wherein the prediction score comprises a prediction of whether each element of the feature map comprises a parking location; and determining the AV map data based on generating the prediction score for each element of the feature map; and control travel of the autonomous vehicle based on… the AV map data associated with the AV map.”; autonomous vehicle is controlled based on the AV map data and AV map data is generated based on the prediction score of each element of the map. So autonomous vehicle is controlled based on the prediction score. see also [0059], where “parking prediction system 102 is capable of processing the image data to generate a prediction (e.g., a prediction score, a parking location prediction score, etc.) of whether an image includes a parking location.”; see also [0041] and fig 2).
based upon the score… controlling the autonomous operation of the vehicle, for avoiding collision and identifying optimum travel route by controlling the vehicle based on the score.
Regarding claim 18, Englard further discloses a system comprises: measuring a distance between the inferring data point (see fig 5, where LIDAR system, 300 is shown. See also [0116], where “The scan pattern 360 may include multiple points or pixels 364, and each pixel 364 may be associated with one or more laser pulses and one or more corresponding distance measurements.”).
Englard does not disclose the following limitation:
wherein the comparing comprises: measuring a distance between the inferring data point and the distribution of the data points the training data using a distance measuring technique.
However Rasmusson further discloses a system wherein the comparing comprises: 
measuring a distance between the inferring data point (see [0016], where “The computing device may use the available sensor data to make a number of useful determinations, such as the speed of the object, the cadence (or gait, e.g., the manner in which it moves or walks) of its movement, the color of the object, the distance to the object, or any other suitable data.”; see also [0040] and [0041]) and the distribution of the data points the training data using a distance measuring technique (Per submitted specification, the autonomous vehicle system checks how similar or dissimilar an inferring data point is to the distribution of the training dataset and generates a score that is indicative of how similar or dissimilar the inferring data point is to the training data point, see [0044] of PGPUB. In statistics, a distribution is the mathematical function that gives the probabilities of occurrence of different possible outcomes for an experiment. See Rasmusson [0062], where “At step 640, the computing device may calculate a similarity score SS, for each predetermined pattern based on how similar the respective predetermined pattern is to the subset of data points. … As an example, the average distance between a particular subset and a particular predetermined pattern may be 0.15 meters. This may receive a similarity score of 0.85. The computing device may calculate a similarity score between the subset and each predetermined pattern. As an example, the computing device may calculate six similarity scores SS1 through SS6 that correspond to the six predetermined patterns listed above: 0.85, 0.78, 0.61, 0.43, 0.42, and 0.05.”; six different similarity scores are calculated that corresponds to six predetermined patterns (training data). So distribution of the training data is used for calculating score.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard to incorporate the teachings of Rasmusson by including the above feature, measuring a distance between the inferring data point and the distribution of the data points the training data using a distance measuring technique, for reducing to become anxious or fearful during autonomous riding by perceiving the environment around the vehicle including objects and obstacles in the road more accurately by utilizing a trained model.

Claim(s) 3, 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0113927 (“Englard”), in view of US 2018/0136000 (“Rasmusson”), and in view of US 2019/0094858 (“Radosavljevic”), as applied to claims 1, 2, 10, and 11 above, and further in view of US 2017/0060132 (“Chung”). 
Regarding claim 3, Englard in view of Rasmusson and Radosavljevic does not disclose the following limitation:
wherein the distance measuring technique is a Mahalanobis distance technique, a Generalized Mahalanobis distance technique, or a Cosine Similarity technique.
However Chung discloses a method wherein the distance measuring technique is a Mahalanobis distance technique, a Generalized Mahalanobis distance technique, or a Cosine Similarity technique (see [0048], where “Mahalanobis distance at each measurement point (SP) between the present local coordinate value and the previous local coordinate value is generated as one normal floor characteristics data and Mahalanobis distance at each measurement point (SP) between the present straight-line distance and the previous straight-line distance is generated as the other normal floor characteristics data. Herein, Mahalanobis distance represents the degree to which newly measured value is away from the previously measured value.”; see also [0065], where “the training data is Mahalanobis distance calculated by Formula 1 and Formula 2 by the normal floor characteristic data”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard in view of Rasmusson and Radosavljevic to incorporate the teachings of Chung by including the above feature, the distance measuring technique is a Mahalanobis distance technique, a Generalized Mahalanobis distance technique, or a Cosine Similarity technique, for increasing the safety of the autonomous vehicle while driving by detecting all objects including relatively small objects on the surrounding environment. 
Regarding claim 4, Englard in view of Rasmusson and Radosavljevic does not disclose the following limitation:
wherein measuring the distance comprises: 
plotting, in vector space, a plurality of points corresponding to the data points in the training data; 
plotting, in the vector space, a point corresponding to the inferring data point; and 
measuring a distance, in the vector space, between the point corresponding to the inferring data point and a distribution of the plurality of points corresponding to the data points in the training data.
However Chung further discloses a method wherein measuring the distance comprises: 
plotting, in vector space, a plurality of points corresponding to the data points in the training data (see fig 3A-B, where data of a normal traveling surface in the method of detecting a floor obstacle is shown. FL shows the training data points. see also fig 2, block S10-S12. S11 is the floor characteristic data which corresponds to training data. See also [0042-46]); 
plotting, in the vector space, a point corresponding to the inferring data point (see fig 3A-B, where data of a normal traveling surface in the method of detecting a floor obstacle is shown. SP shows the inferring data points. see also fig 2, block S14-S15. S15 is the sensing values which corresponds to inferring data points. See also [0052-53]); and 
measuring a distance, in the vector space, between the point corresponding to the inferring data point and a distribution of the plurality of points corresponding to the data points in the training data (see fig 4, where an example of decision boundary obtained using training data by SVDD (support vector data description) is shown. see [0048], where “Mahalanobis distance at each measurement point (SP) between the present local coordinate value and the previous local coordinate value is generated as one normal floor characteristics data and Mahalanobis distance at each measurement point (SP) between the present straight-line distance and the previous straight-line distance is generated as the other normal floor characteristics data. Herein, Mahalanobis distance represents the degree to which newly measured value is away from the previously measured value.”; see also [0065], where “the training data is Mahalanobis distance calculated by Formula 1 and Formula 2 by the normal floor characteristic data”.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard in view of Rasmusson and Radosavljevic to incorporate the teachings of Chung by including the above feature, plotting, in vector space, a plurality of points corresponding to the data points in the training data; plotting, in the vector space, a point corresponding to the inferring data point; and measuring a distance, in the vector space, between the point corresponding to the inferring data point and a distribution of the plurality of points corresponding to the data points in the training data, for increasing the safety of the autonomous vehicle while driving by detecting all objects including relatively small objects on the surrounding environment. 
Regarding claim 12, Englard in view of Rasmusson and Radosavljevic does not disclose the following limitation:
wherein the distance measuring technique is a Mahalanobis distance technique, a Generalized Mahalanobis distance technique, or a Cosine Similarity technique.
However Chung further discloses an non-transitory computer-readable medium wherein the distance measuring technique is a Mahalanobis distance technique, a Generalized Mahalanobis distance technique, or a Cosine Similarity technique (see [0048], where “Mahalanobis distance at each measurement point (SP) between the present local coordinate value and the previous local coordinate value is generated as one normal floor characteristics data and Mahalanobis distance at each measurement point (SP) between the present straight-line distance and the previous straight-line distance is generated as the other normal floor characteristics data. Herein, Mahalanobis distance represents the degree to which newly measured value is away from the previously measured value.”; see also [0065], where “the training data is Mahalanobis distance calculated by Formula 1 and Formula 2 by the normal floor characteristic data”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard in view of Rasmusson and Radosavljevic to incorporate the teachings of Chung by including the above feature, the distance measuring technique is a Mahalanobis distance technique, a Generalized Mahalanobis distance technique, or a Cosine Similarity technique,. 
Claim(s) 8, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0113927 (“Englard”), in view of US 2018/0136000 (“Rasmusson”), and in view of US 2019/0094858 (“Radosavljevic”), as applied to claims 1, 10 and 17 above, and further in view of US 2018/0136644 (“Levinson”). 
Regarding claim 8, Englard does not disclose the following limitations:
wherein the determining comprises: 
determining, based upon the score, that the degree of similarity between the inferring data point and the training data is below a threshold degree of similarity; and 
deciding, by the controller system, not to use the prediction for controlling the autonomous operation of the vehicle.
However Rasmusson further discloses a method wherein the determining comprises: 
determining, based upon the score, that the degree of similarity between the inferring data point and the training data is below a threshold degree of similarity (see [0062], where “At step 640, the computing device may calculate a similarity score SS, for each predetermined pattern based on how similar the respective predetermined pattern is to the subset of data points.”; see also [0063], where “the computing device may input the similarity score, the corresponding subset of data points, the corresponding predetermined pattern (or, if autonomous-vehicle sensor data is pre-classified, the classification), and secondary data into a machine-learning model. The machine-learning model may be trained using a training set that includes secondary data as sample data and independently classified objects as desired outputs.”; inferring data corresponds to sensor data of subset data points. Training data corresponds to predetermined pattern. See also [0043], where “For example, the subset of data the system is unable to determine the object because the incoming data points do not have enough information or the incoming information is below the threshold.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard to incorporate the teachings of Rasmusson by including the above feature, determining, based upon the score, that the degree of similarity between the inferring data point and the training data is below a threshold degree of similarity, for reducing to become anxious or fearful during autonomous riding by perceiving the environment around the vehicle including objects and obstacles in the road more accurately by utilizing a trained model.
Englard in view of Rasmusson and Radosavljevic does not disclose the following limitation:
wherein the determining comprises: 
deciding, by the controller system, not to use the prediction for controlling the autonomous operation of the vehicle.
However Levinson discloses a method wherein the determining comprises: 
deciding, by the controller system, not to use the prediction for controlling the autonomous operation of the vehicle (see [0084], where “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101.”; see also claim 21, where controller is not controlling the autonomous vehicle when the confidence level is below threshold. Teleoperation support is requested for controlling the autonomous vehicle when the confidence level is below threshold.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard in view of Rasmusson and Radosavljevic to incorporate the teachings of Levinson by including the above feature, deciding, by the controller system, not to use the prediction for controlling the autonomous operation of the vehicle, for improving rider safety by perceiving the environment around the vehicle including objects and obstacles in the road more accurately and avoid taking vehicle control decision if a brand new event occurs e.g. the score does not match the training data.
Regarding claim 15, Englard further discloses an non-transitory computer-readable medium wherein the determining comprises: 
identifying, by the controller system, based upon the inferring data point, an action to be performed by the vehicle, wherein the action is associated with the autonomous operation of the vehicle (see [0059], where “The control signals 110 may be provided to one or more operational subsystems of the autonomous vehicle (not shown in FIG. 1) in order to the control signals, 110 are identified action and also associated with the autonomous operation of the vehicle.).
Englard in view of Rasmusson and Radosavljevic does not disclose the following limitation:
wherein the determining comprises: 
determining, by the controller system based upon the score, whether the prediction is used by the controller system for identifying the action to be performed.
However Levinson further discloses a non-transitory computer-readable medium wherein the determining comprises: 
determining, by the controller system based upon the score, whether the prediction is used by the controller system for identifying the action to be performed (see [0084], where “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101.”; see also claim 21, where controller is not controlling the autonomous vehicle when the confidence level is below threshold. Teleoperation support is requested for controlling the autonomous vehicle when the confidence level is below threshold.).
determining, by the controller system based upon the score, whether the prediction is used by the controller system for identifying the action to be performed, for improving rider safety by perceiving the environment around the vehicle including objects and obstacles in the road more accurately and avoid taking vehicle control decision if a brand new event occurs e.g. the score does not match the training data.
Regarding claim 19, Englard further discloses a system wherein the determining comprises: 
identifying based upon the inferring data point, an action to be performed by the vehicle, wherein the action is associated with the autonomous operation of the vehicle (see [0059], where “The control signals 110 may be provided to one or more operational subsystems of the autonomous vehicle (not shown in FIG. 1) in order to effectuate maneuvering of the autonomous vehicle through the environment. The operational subsystems may include, for example, a steering subsystem for controlling the direction of movement of the autonomous vehicle, an acceleration subsystem for controlling positive acceleration of the autonomous vehicle, and a braking subsystem for controlling negative acceleration of the autonomous vehicle.”; the control signals, 110 are identified action and also associated with the autonomous operation of the vehicle.).
Englard in view of Rasmusson and Radosavljevic does not disclose the following limitation:

determining, by the controller system based upon the score, whether the prediction is used by the controller system for identifying the action to be performed.
However Levinson further discloses a system wherein the determining comprises: 
determining, based upon the score, whether the prediction is used by the controller system for identifying the action to be performed (see [0084], where “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101.”; see also claim 21, where controller is not controlling the autonomous vehicle when the confidence level is below threshold. Teleoperation support is requested for controlling the autonomous vehicle when the confidence level is below threshold.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard in view of Rasmusson and Radosavljevic to incorporate the teachings of Levinson by including the above feature, determining, based upon the score, whether the prediction is used by the controller system for identifying the action to be performed, for improving rider safety by perceiving the environment around the vehicle including objects and obstacles in the road more accurately and avoid taking vehicle control decision if a brand new event occurs e.g. the score does not match the training data.

Claim(s) 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0113927 (“Englard”), in view of US 2018/0136000 (“Rasmusson”), and in view of US 2019/0094858 (“Radosavljevic”), as applied to claims 1, 10 and 17 above, and in view of US 2018/0136644 (“Levinson”), as applied to claim 8 above, and further in view of US 2019/0361672 (“Odhner”). 
Regarding claim 9, Englard in view of Rasmusson, Radosavljevic and Levinson does not disclose the following limitations:
adding the inferring data point to the training data to create updated training data; and 
retraining the model using the updated training data.
However Odhner discloses a method comprising: adding the inferring data point to the training data to create updated training data (see fig 7, block 706. See also [0068], where “The picking coordination system 202 may provide any software updates when appropriate, for example, and may similarly monitor the function of the various components of the system 200. The picking coordination system 202 may also collect grasping data and sensor data, and may analyze the collected data to improve future performance of the robotic manipulator( s) 204.”); and 
retraining the model using the updated training data (see [0130], where “Step 706 involves updating one or more parameters upon the receipt of new data resulting from the grasp attempt(s). Ideally, the updated parameter will help improve grasp performance.”; see also [0133] and [0134]).
adding the inferring data point to the training data to create updated training data; and retraining the model using the updated training data, for improving rider safety and increasing auto-nomousness of the vehicle by constantly updating the training database. 
Regarding claim 16, Englard does not disclose the following limitations:
wherein the determining comprises: 
determining, based upon the score, that the degree of similarity between the inferring data point and the training data is below a threshold degree of similarity; and 
deciding, by the controller system, not to use the prediction for controlling the autonomous operation of the vehicle; 
the processing further comprising:
 adding the inferring data point to the training data to create updated training data; and 
retraining the model using the updated training data.
However Rasmusson further discloses a non-transitory computer-readable medium wherein the determining comprises: 
determining, based upon the score, that the degree of similarity between the inferring data point and the training data is below a threshold degree of similarity (see [0062], where “At step 640, the computing device may calculate a similarity score SS, for each predetermined pattern based on how similar the respective predetermined pattern is to the subset of data inferring data corresponds to sensor data of subset data points. Training data corresponds to predetermined pattern. See also [0043], where “For example, the subset of data points may match a predetermined pattern that corresponds to a car…. But sometimes it may not be possible to classify the subset because the subset is missing too many data points to make an accurate classification, or because the subset resembles two (or more) different objects. As an example and not by way of limitation, a subset of data points may be missing half of the expected data points. For this reason, the subset may resemble both a motorcycle and the front-left corner of a car (e.g., of car 211). The computing device may be unable to determine from the subset of data points alone whether the object is a motorcycle or a car.”; the system is unable to determine the object because the incoming data points do not have enough information or the incoming information is below the threshold.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard to incorporate the teachings of Rasmusson by including the above feature, determining, based upon the score, that the degree of similarity between the inferring data point and the training data is below a threshold degree of similarity, for reducing to become anxious or fearful during autonomous 
Englard in view of Rasmusson and Radosavljevic does not disclose the following limitation:
wherein the determining comprises: 
deciding, by the controller system, not to use the prediction for controlling the autonomous operation of the vehicle; 
the processing further comprising:
 adding the inferring data point to the training data to create updated training data; and 
retraining the model using the updated training data.
However Levinson further discloses a non-transitory computer-readable medium wherein the determining comprises: 
deciding, by the controller system, not to use the prediction for controlling the autonomous operation of the vehicle (see [0084], where “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101.”; see also claim 21, where controller is not controlling the autonomous vehicle when the confidence level is below threshold. Teleoperation support is requested for controlling the autonomous vehicle when the confidence level is below threshold.).
deciding, by the controller system, not to use the prediction for controlling the autonomous operation of the vehicle, for improving rider safety by perceiving the environment around the vehicle including objects and obstacles in the road more accurately and avoid taking vehicle control decision if a brand new event occurs e.g. the score does not match the training data.
Englard in view of Rasmusson, Radosavljevic and Levinson does not disclose the following limitations:
the processing comprising:
 adding the inferring data point to the training data to create updated training data; and 
retraining the model using the updated training data.
However Odhner further discloses a non-transitory computer-readable medium comprising: adding the inferring data point to the training data to create updated training data (see fig 7, block 706. See also [0068], where “The picking coordination system 202 may provide any software updates when appropriate, for example, and may similarly monitor the function of the various components of the system 200. The picking coordination system 202 may also collect grasping data and sensor data, and may analyze the collected data to improve future performance of the robotic manipulator( s) 204.”); and 
retraining the model using the updated training data (see [0130], where “Step 706 involves updating one or more parameters upon the receipt of new data resulting from the  help improve grasp performance.”; see also [0133] and [0134]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard in view of Rasmusson, Radosavljevic and Levinson to incorporate the teachings of Odhner by including the above feature, adding the inferring data point to the training data to create updated training data; and retraining the model using the updated training data, for improving rider safety and increasing auto-nomousness of the vehicle by constantly updating the training database. 
Regarding claim 20, Englard does not disclose the following limitations:
wherein the determining comprises: 
determining, based upon the score, that the degree of similarity between the inferring data point and the training data is below a threshold degree of similarity; and 
deciding not to use the prediction for controlling the autonomous operation of the vehicle; 
the processing further comprising: 
adding the inferring data point to the training data to create updated training data; and
retraining the model using the updated training data.
However Rasmusson further discloses a system wherein the determining comprises: 
determining, based upon the score, that the degree of similarity between the inferring data point and the training data is below a threshold degree of similarity (see [0062], where “At step 640, the computing device may calculate a similarity score SS, for each predetermined inferring data corresponds to sensor data of subset data points. Training data corresponds to predetermined pattern. See also [0043], where “For example, the subset of data points may match a predetermined pattern that corresponds to a car…. But sometimes it may not be possible to classify the subset because the subset is missing too many data points to make an accurate classification, or because the subset resembles two (or more) different objects. As an example and not by way of limitation, a subset of data points may be missing half of the expected data points. For this reason, the subset may resemble both a motorcycle and the front-left corner of a car (e.g., of car 211). The computing device may be unable to determine from the subset of data points alone whether the object is a motorcycle or a car.”; the system is unable to determine the object because the incoming data points do not have enough information or the incoming information is below the threshold.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard to incorporate the teachings of Rasmusson by including the above feature, determining, based upon the score, that the degree of similarity between the inferring data point and the training data is below a threshold degree of similarity, for reducing to become anxious or fearful during autonomous 
Englard in view of Rasmusson and Radosavljevic does not disclose the following limitations:
wherein the determining comprises: 
deciding not to use the prediction for controlling the autonomous operation of the vehicle; 
the processing further comprising: 
adding the inferring data point to the training data to create updated training data; and
retraining the model using the updated training data.
However Levinson further discloses a system wherein the determining comprises: 
deciding not to use the prediction for controlling the autonomous operation of the vehicle (see [0084], where “Upon determining a confidence level (e.g., based on statistics and probabilistic determinations) is below a threshold required for predicted safe operation, a relatively low confidence level (e.g., single probability score) may trigger planner 1164 to transmit a request 1135 for teleoperation support to autonomous vehicle service platform 1101.”; see also claim 21, where controller is not controlling the autonomous vehicle when the confidence level is below threshold. Teleoperation support is requested for controlling the autonomous vehicle when the confidence level is below threshold.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Englard in view of Rasmusson and Radosavljevic deciding not to use the prediction for controlling the autonomous operation of the vehicle, for improving rider safety by perceiving the environment around the vehicle including objects and obstacles in the road more accurately and avoid taking vehicle control decision if a brand new event occurs e.g. the score does not match the training data.
Englard in view of Rasmusson, Radosavljevic and Levinson does not disclose the following limitations:
the processing comprising: 
adding the inferring data point to the training data to create updated training data; and
retraining the model using the updated training data.
However Odhner further discloses a system comprising: adding the inferring data point to the training data to create updated training data (see fig 7, block 706. See also [0068], where “The picking coordination system 202 may provide any software updates when appropriate, for example, and may similarly monitor the function of the various components of the system 200. The picking coordination system 202 may also collect grasping data and sensor data, and may analyze the collected data to improve future performance of the robotic manipulator( s) 204.”); and 
retraining the model using the updated training data (see [0130], where “Step 706 involves updating one or more parameters upon the receipt of new data resulting from the grasp attempt(s). Ideally, the updated parameter will help improve grasp performance.”; see also [0133] and [0134]).
adding the inferring data point to the training data to create updated training data; and retraining the model using the updated training data, for improving rider safety and increasing auto-nomousness of the vehicle by constantly updating the training database. 
Response to Arguments
Applicant’s arguments filled on 12/27/2021, with respect to claim 1-20, have been considered but they are not persuasive. 
The Applicant contends that:
“Rasmusson teaches at step 620, the computing device may identify, from the autonomous-vehicle sensor data, one or more subsets of data points that each correspond to one or more objects surrounding the vehicle. Each subset may have unique properties by which the computing device can identify it as a subset. At step 630, the computing device may compare the subset of data points to several predetermined patterns corresponding to different objects (e.g., cars, people, cyclists, traffic signals, mail boxes) as well as different angles of the same object (e.g., the rear-right corner of a car). The patterns may be predetermined, meaning each pattern has been previously determined to correspond to a particular object. For example, there may be six predetermined patterns corresponding to the following objects: car, cyclist, dog, pedestrian, truck, and mailbox. At step 640, the computing device may calculate a similarity score SSi for each predetermined pattern based on how similar the respective predetermined pattern is to the subset of data points. The similarity score may 
However, Rasmusson does not teach or suggest the predetermined pattern is training data that was used to train the model that is then used to make an inference from the one or more subsets of data points much less comparing the one or more subsets of data points to a distribution of data points for the predetermined pattern in the training data; and computing the similarity score for the one or more subsets of data points based on the comparison between the one or more subsets of data points and the distribution of the data points in the predetermined pattern in the training data. In fact, Rasmusson does not teach the predetermined pattern is used for training any model much less the model that is then used to make an inference from the one or more subsets of data points. Instead, Rasmusson teaches for each of the top k similarity scores, the computing device may input the similarity score, the corresponding subset of data points, the corresponding predetermined pattern (or, if autonomous-vehicle sensor data is pre- classified, the classification), and secondary data into a machine-learning model. The machine- learning model may be trained using a training set that includes secondary data as sample data and independently classified objects as desired outputs. The secondary data is not taught by Rasmusson to include the predetermined pattern.”
The Examiner disagrees:

OC used Rasmusson for rejecting below listed limitations of claim 1:
inferencing, by the controller system using a model trained using training data, a prediction based upon the inferring data point;
comparing, by the controller system, the inferring data point to a distribution of data points in the training data; 
computing, by the controller system, a score for the inferring data point based on the comparison between the inferring data points and the distribution of the data points in the training data, wherein the score is indicative of a degree of similarity or difference between the inferring data point and the data points in the training data.
For the examination purposes the claim is interpreted as concluding a prediction of inferring data point using a model. The model is trained using training data point; comparing the inferring data point to the training data point; and a score for inferring data point is determined based on the comparison of inferring data point and training data point. The score represents how similar/dissimilar the inferring data point is compare to training data point.
Rasmusson teaches a system that identify, from the autonomous vehicle sensor data, one or more subsets of data points (see fig 6, step 620). Compare the subset of data points to several predetermined patterns corresponds to different objects (see fig 6, step 630). Classify The machine-learning model may be trained using a training set that includes secondary data as sample data and independently classified objects as desired outputs. The independently classified objects may be classified by human users or by an independent computing system. The machine-learning model may output a confidence score CS, that represents the probability that the predetermined pattern (or, if autonomous-vehicle sensor data is pre-classified, the classification) corresponds to the correct classification for the subset of data points.”). [0043] of Rasmusson also discloses that objects are classified based on the predetermined pattern. So predetermined pattern is an input for training the machine-learning model. Secondary data is used as supplemental data for training that include orientation of vehicle (see [0015]). The machine learning model is trained by using classified objects (objects were classified using predetermined pattern) and vehicle orientation data. So Rasmusson teaches a system that train a machine learning model using predetermined patterns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3664                             

/HARRY Y OH/Primary Examiner, Art Unit 3664